DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Due to the pre-amendment filed 7/21/16, the following is a non-final first office action.  Claims 1-10 are amended and claims 11-19 are new. Claims 1-19 are pending in this application and are rejected as follows.  The previous rejection has been modified to reflect claim amendments.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-19 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-19, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite a method of “Mental Processes”. The claimed invention is a method that allows for access, analysis, update and communication of electronic delivery route records, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the ”Mental Processes” grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, analyzing, updating and communicating delivery route information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing delivery route records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, analyzing, updating and communicating information related to delivery route records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BALWANI (KR 20160004320 A), and further in view of Putcha (US 20170316370 A1), and further in view of PEREZ (WO 2008145803 A1).
As per claim 1, BALWANI (KR 20160004320 A) discloses:
receiving, by a first computing routing management system corresponding to a first entity, data representing a plurality of delivery routes, each delivery route comprising a sequence of scheduled delivery stops at locations within a geographic region, (BALWANI (KR 20160004320 A), Description As used herein, a "planned route" refers to a route taken by a deliveree when collecting data at one take-over location or at multiple take-over locations. For example, in the case of acquiring data from a single takeover location, the planned route will include routes expected to be taken when the deliveree moves to the takeover location and when moving to the destination from the takeover location. In the case of acquiring data from more than one takeover location, the planned route is used when the deliveree moves to the first takeover location, when it moves to the second takeover location, when it moves to all subsequent takeover places, It will include the expected path to take when moving. Thus, the planned path includes one or more takeover places and a planned order to arrive at one or more destinations. The planned path can start at the starting point. In an embodiment, the starting location may be a destination (e.g., if the planned path includes a loop). The planned route may include a sequence of scheduled arrival times, for example, a sequence of scheduled arrival times, if each arrival time is associated with one place.);
assigning each group of delivery routes to a respective carrier entity, at least two groups from the plurality of groups of delivery routes being assigned to different carrier entities; transmitting, from the first computing routing management system, respective portions of the data representing the plurality of delivery routes to corresponding second carrier computing systems of the carrier entities assigned to the group of delivery routes,  (BALWANI (KR 20160004320 A), Description Figure 16 provides a schematic representation of an embodiment of a system for secure transport of data. As shown, a system for secure transport of data may be provided to a delivery vehicle (or a plurality of delivery persons, not shown), one or more locations (e.g., T1, T2, etc., Tn) (Eg, M1, M2, etc., including Mn), one or more managers (eg manager 1, manager 2, etc., including manager n), one or more destinations , And Dn), and operational elements (Operators / Clouds, the operator may be one person,);  Description “In an embodiment, provision of a route to a delivery carrier may include communication by a communication line, and provision of a route to a delivery carrier may include providing the route to the carrier before the carrier starts moving along the route, May include providing a portion of the path to the deliveree prior to initiating movement along the path and providing a portion of the path to the deliveree after the deliveree has started to move along the path. The path may be changed, and in the embodiment, the path may be changed during movement before the carrier moves along the path. The route provided to the deliveree may include a changed route (e.g., a change to a previously determined route), may include a portion of the changed route, and may include more than a portion of the changed route”).
wherein a first carrier entity that has been assigned a first group of delivery routes dispatches forwards individual delivery routes in the first group of delivery routes to driver devices of individual drivers to execute the individual delivery routes, (BALWANI (KR 20160004320 A), Description “The term "operator " as used herein refers to a person, device, or system that is wholly or partly responsible for one task (e.g., monitor, control device, maintenance device)…an operator may be responsible for providing an authorization code for a delivery person…for encrypting the authorization code provided to the deliveree…for verifying the authenticity of the authorization code…for verifying the identity of the deliverymen… for providing the route for the deliverymen…for providing the route to the deliverymen”; Claims 36. The method of claim 35, wherein the authorization code is provided to the carrier at each of the one or more subsequent locations, and the one or more subsequent data is transmitted to the carrier).
BALWANI (KR 20160004320 A) does not disclose each delivery stop corresponding to one or more orders that are scheduled for delivery; 
However, (Putcha (US 20170316370 A1) discloses in [0032] Alternatively, some embodiments modify the delivery routes of one or more delivery vehicles to define multiple sub-routes with the delivery vehicle returning to the shopping facility between the sub-routes. This allows workers at the shopping facility to continue picking delivery orders that are intended for a subsequent sub-route of one or more delivery vehicles.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Putcha in the systems of BALWANI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
BALWANI (KR 20160004320 A) does not disclose classifying the plurality of delivery routes into a plurality of groups of delivery routes based on one or more criteria, wherein at least one of the plurality of groups of delivery routes includes multiple delivery routes from the plurality of delivery routes, 
However PEREZ (WO 2008145803 A1) discloses in The main user of the forwarding company configures groups according to the delivery routes, and connects the necessary access rights with them, after which the employees of the forwarder can collect/deliver goods to the locations according to the distribution route.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by PEREZ in the systems of BALWANI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claims 2, 11, 16 BALWANI (KR 20160004320 A) does not disclose wherein classifying the plurality of delivery routes into the plurality of groups of delivery routes comprises grouping delivery routes based on distances between locations of at least some of the scheduled delivery stops in the delivery routes. 
However, Putcha (US 20170316370 A1) discloses in  [0023] Based on a communication from a customer, the delivery scheduling system 102 reschedules a delivery of at least the halted product delivery during the reserved portion of the subsequent non-interrupted delivery day or another day as requested by the user. In some embodiments, the delivery scheduling system applies one or more scheduling rules to confirm the requested delivery time is still available and/or is consistent with one or more limiting factors such as, but not limited to, whether the delivery location is within a threshold distance of one or more other scheduled deliveries scheduled before or after the requested time, quantities of delivery vehicles, quantities of products to be delivered, expected delivery routes, and/or other such factors.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Putcha in the systems of BALWANI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, BALWANI (KR 20160004320 A) does not disclose wherein classifying the plurality of delivery routes into the plurality of groups of delivery routes comprises forming groups that minimize the distances between locations of the at least some of the scheduled delivery stops among the delivery routes in each group.
However Putcha (US 20170316370 A1) discloses in  [0023] (In some embodiments, the delivery scheduling system applies one or more scheduling rules to confirm the requested delivery time is still available and/or is consistent with one or more limiting factors such as, but not limited to, whether the delivery location is within a threshold distance of one or more other scheduled deliveries scheduled before or after the requested time, quantities of delivery vehicles, quantities of products to be delivered, expected delivery routes, and/or other such factors). Where here, examiner interprets that a “threshold” distance signifies minimizing the distances of the present invention.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Putcha in the systems of BALWANI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claims 5, 12, 17 BALWANI (KR 20160004320 A) does not disclose comprising selecting delivery routes for inclusion in a first group of delivery routes that is assigned to the first carrier entity based on at least one of a capacity of the first carrier entity, a first geographic region that the first carrier entity is designated to service, or a cost of the first carrier entity’s delivery services of the first carrier entity, 
However, (Putcha (US 20170316370 A1) discloses: [0038] Further instructions can be issued to cause a set of sub-delivery routes to be defined that each correspond to one of the picking schedules such that one or more worker pick products specified in a subsequent second one of the picking schedules while the first delivery vehicle is delivering products picked based on a previous first picking schedule… In some embodiments, the instructions are communicated to the delivery routing system that evaluates the delivery locations, determines routing for each of the sub-delivery routes that correspond to one of multiple groups of deliveries. The grouping may be based on scheduled time of delivery, location, and/or other factors).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Putcha in the systems of BALWANI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 6, 13,18  BALWANI (KR 20160004320 A) does not disclose comprising selecting delivery routes for inclusion in the first group of delivery routes that is assigned to the first carrier entity based on distances between one or more pickup or delivery locations in the selected delivery routes to a location associated with the first carrier entity. 
However, Putcha (US 20170316370 A1) discloses in [0023] (In some embodiments, the delivery scheduling system applies one or more scheduling rules to confirm the requested delivery time is still available and/or is consistent with one or more limiting factors such as, but not limited to, whether the delivery location is within a threshold distance of one or more other scheduled deliveries scheduled before or after the requested time, quantities of delivery vehicles, quantities of products to be delivered, expected delivery routes, and/or other such factors).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Putcha in the systems of BALWANI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 7, 14, 19 BALWANI (KR 20160004320 A) does not disclose:
selecting a group of orders; identifying delivery constraints for each order in the group of orders; providing data representing the group of orders and the delivery constraints to a routing engine; and obtaining the data representing the plurality of delivery route from the routing engine, wherein the routing engine generates the plurality of delivery routes using the data representing the group of orders and the delivery constraints.

However, Putcha (US 20170316370 A) discloses: 1 [0023] (In some embodiments, the delivery scheduling system applies one or more scheduling rules to confirm the requested delivery time is still available and/or is consistent with one or more limiting factors such as, but not limited to, whether the delivery location is within a threshold distance of one or more other scheduled deliveries scheduled before or after the requested time, quantities of delivery vehicles, quantities of products to be delivered, expected delivery routes, and/or other such factors).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Putcha in the systems of BALWANI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, this claim recites limitations similar to those of independent claim 1 and is therefore rejected for similar reasons.

Claim(s) 4,8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BALWANI (KR 20160004320 A), and further in view of Putcha (US 20170316370 A1), and further in view of PEREZ (WO 2008145803 A1), and further in view of VOGEL (DE 102011077941 A1).

As per claim 4, BALWANI (KR 20160004320 A) does not disclose wherein classifying the plurality of delivery routes into the plurality of groups of delivery routes comprises forming groups that maximize the distances between locations of the at least some of the scheduled delivery stops among the delivery routes in each group. 

However, VOGEL (DE 102011077941 A1) discloses: Description: Determining the fitness of a route taking into account the fatigue can be permanently active or can be temporarily activated. It can also be set how much the fatigue weighting should influence the route. In simple terms, for example, complex traffic situations are avoided for route sections located far away. If a break is made, more complex situations can be traveled again, which can lead to a recalculation of the route. Also, the locations where the maximum fatigue value is greater than the fatigue prediction value are not completely disabled, for example, but considered as additional fatigue weighting in the route calculation.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by VOGEL in the systems of BALWANI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, BALWANI (KR 20160004320 A) does not disclose wherein a second carrier entity that has been assigned a second group of delivery routes provides representations of delivery routes from the second group for display in a graphical user interface to permit drivers associated with the second carrier entity to self-select delivery routes to assign themselves.

However, VOGEL (DE 102011077941 A1) discloses:  Description According to one embodiment, a step of selecting one of the routes may be provided as suitable for driver's drive depending on the fatigue weights. In this case, a route with a desired fitness can be selected from several routes whose fitness has been determined. The desired fitness may be the best fitness or suitability consistent with commonly used driver-specified, other optimization parameters, or evaluation or selection criteria. The selected route may be issued to the driver via a suitable output device, such as a display and / or a speaker. Such an embodiment offers the advantage that one of the predicted tiredness can be selected according to the favorable route. Thus, a safer route selection is possible and fatigue-related hazards can be avoided.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by VOGEL in the systems of BALWANI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9 BALWANI (KR 20160004320 A) does not disclose wherein the individual drivers are employees or contractors for the first carrier entity, and the individual drivers are independent of the first carrier entity. VOGEL (DE 102011077941 A1): The purpose of the invention is to eliminate the aforementioned problems of prior art and to provide a completely new solution for implementing the management of the access rights of companies and other organizations (in this context contractors) in a centralized system. With the invention it is endeavored to achieve one or more of the following objectives :

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by VOGEL in the systems of BALWANI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Prior Art Considered
The following art has been considered relevant by the Examiner however has not been used in the present office action:

KOIZUMI  et al (JP 2006206304 A)
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
September 29, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628